UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4640


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH MICHAEL PETTAWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  John T. Copenhaver,
Jr., District Judge. (3:12-cr-00196-1)


Submitted:   February 26, 2014            Decided:   March 10, 2014


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl E. Hostler, PRIM LAW FIRM, Hurricane, West Virginia, for
Appellant.    Blaire L. Malkin, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Michael Pettaway appeals his conviction and the

thirty-nine-month          sentence      imposed         by    the     district          court

following         his     guilty      plea         to    mailing       a      threatening

communication, in violation of 18 U.S.C. § 876(c).                               Pettaway’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for   appeal      but     questioning        whether     the    district         court     (1)

erroneously denied Pettaway a two-level reduction for acceptance

of    responsibility,         and     (2)         improperly     ran       his     sentence

consecutive        to     Pettaway’s     undischarged           state       and       federal

sentences.        Pettaway was notified of his right to file a pro se

supplemental brief but has not done so.                          The Government has

declined to file a response brief.                      Following a careful review

of the record, we affirm.



                                             I.

             We     review        criminal        sentences    for      reasonableness,

applying    an     abuse     of    discretion        standard.         Gall      v.    United

States, 552 U.S. 38, 51 (2007).                     In so doing, we “must first

ensure     that     the     district        court       committed      no     significant

procedural error,” such as failing to calculate or improperly

calculating the advisory Sentencing Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) factors, selecting a sentence

                                              2
based    on   clearly      erroneous         facts,       or    failing       to    adequately

explain the chosen sentence.                 Gall, 552 U.S. at 51.

              If    a   sentence       is    procedurally          reasonable,          we     then

examine its substantive reasonableness, taking into account the

totality      of     the   circumstances.                United    States          v.   Mendoza–

Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                          If the sentence is

within   the       Guidelines      range,         we    presume    on    appeal         that   the

sentence is reasonable.                 United States v. Strieper, 666 F.3d
288, 295 (4th Cir. 2012).

                                              A.

              Counsel first challenges the district court’s decision

to    deny    Pettaway      a     two-level            reduction    for       acceptance        of

responsibility under U.S. Sentencing Guideline § 3E1.1(a).                                       We

review this decision for clear error.                          United States v. Dugger,

485 F.3d 236, 239 (4th Cir. 2007).                       To merit this reduction, the

defendant     must      establish       by    a       preponderance      of    the      evidence

“that    he    has      clearly    recognized            and    affirmatively           accepted

personal      responsibility           for    his       criminal    conduct.”             United

States v. Nale, 101 F.3d 1000, 1005 (4th Cir. 1996).                                     Because

the   sentencing        court     is    in   the       best    position       to    evaluate      a

defendant’s        acceptance          of    responsibility,            we     afford        great

deference to the district court’s determination.                                   Dugger, 485
F.3d at 239.



                                                  3
                Although        Pettaway     pleaded     guilty,    he    continued        to

issue    threats        against      his    victim.      This   conduct        belies     his

assertion       that       he    accepted     responsibility       for    his    criminal

conduct.        Based on the facts before the district court, it did

not clearly err in denying the reduction.

                                               B.

                Counsel next challenges the district court’s decision

to impose this sentence consecutive to Pettaway’s undischarged

state and federal sentences.                  The district court has discretion

to   make       a     defendant’s         federal   sentence    consecutive          to   or

concurrent          with   an     undischarged      sentence    previously       imposed.

See 18 U.S.C. § 3584(a); Sester v. United States, 132 S. Ct.
1463, 1468 (2012).               In exercising this discretion, the court is

statutorily required to consider the § 3553(a) factors.                              See 18

U.S.C. § 3584(b).                 We review a district court’s decision to

impose      a       concurrent      or     consecutive    sentence       for    abuse     of

discretion.           See United States v. Lynn, 592 F.3d 572, 578 (4th

Cir. 2010).

                Pettaway committed the instant offense shortly after

he was convicted and sentenced for committing a similar offense

against another victim.                   Furthermore, he had a long history of

sending threatening letters to the victim in this case, and he

continued        making         threats    after    pleading    guilty.         In    these

circumstances, the district court did not abuse its discretion

                                               4
in requiring that Pettaway serve this sentence consecutive to

his undischarged state and federal sentences.

                                                C.

                  Finally,    the     district        court   considered       Pettaway’s

arguments    for     a    sentence     at       the   low   end    of   the   Guidelines.

However,     it    concluded      that      a    sentence     at   the    high    end   was

necessary to provide deterrence and protect the public, based on

Pettaway’s long history of sending threatening letters and in

light   of    the    timing      of   the       instant     offense.          Because    the

district     court       acted    within        its   considerable       discretion       in

making this finding, we conclude that Pettaway has not rebutted

the presumption of reasonableness that attaches to his within-

Guidelines sentence.             We thus conclude that Pettaway’s sentence

is both procedurally and substantively reasonable.



                                            II.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Pettaway’s conviction and sentence.                                 This

court requires that counsel inform Pettaway, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Pettaway requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                                5
representation.    Counsel’s motion must state that a copy thereof

was served on Pettaway.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   material

before   this   court   and   argument   will   not   aid    the   decisional

process.

                                                                     AFFIRMED




                                     6